Citation Nr: 0117086	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-23 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently rated as 10 percent disabling.  

2.  Entitlement to an initial compensable evaluation for 
papillary transitional cell carcinoma of the bladder, with 
Grade I post tumor resection.  

3.  Entitlement to service connection for lung cancer as 
secondary to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
January 1971, and from January 1975 to October 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the veteran has withdrawn the issue of 
service connection for a residual abrasion of the right 
thigh/knee.  Therefore, this issue is no longer before the 
Board.  38 C.F.R. § 20.204.  

As indicated above and as will be discussed below, the 
veteran has claimed service connection for lung cancer.  This 
issue has been perfected on appeal and has been certified to 
the Board.  

However, the Board is of the opinion that the veteran has 
raised another distinct claim of service connection 
pertaining to his lung.  

The record establishes that the veteran had a benign, 
pulmonary granuloma resected from the right lung.  In July 
1999 the veteran indicated that this was removed because it 
was thought to be cancerous, in light of his previous history 
of testicular and bladder cancer, both of which are service-
connected.  He reasserted this in his October 1999 
substantive appeal.  See also Tr., pp. 3-4.  




The Board is of the opinion that these statements raise an 
inferred claim of service connection for status post 
residuals of a benign pulmonary granuloma, including as 
secondary to service connected status post seminoma of the 
right testicle and papillary transitional cell carcinoma of 
the bladder, Grade I, post tumor resection.  

As this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence shows that the veteran's 
lumbosacral strain is not manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; is not manifested by 
limitation of motion, or at most, no more than slight 
limitation of motion; and is not manifested by additional 
functional loss due to pain or other pathology.  

3.  The probative evidence establishes that veteran's post-
operative bladder cancer is not active, has not recurred 
since 1994, and is not manifested by evidence of voiding 
dysfunction requiring the wearing of absorbent materials or 
urinary frequency with daytime voiding intervals between two 
and three hours, or awakening two times per night to void.  

4.  The probative evidence establishes that the veteran does 
not have a current lung cancer disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a lumbosacral strain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991), Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2000).

2.  The criteria for an initial compensable evaluation for 
papillary transitional cell carcinoma of the bladder, with 
Grade I post tumor resection have not been met.  38 U.S.C.A. 
§ 1155, VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528 (2000).

3.  Lung cancer was not incurred or aggravated by active 
service, including as secondary to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000), VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.304, 3.309, 3.311 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claims.  By virtue of the Statement of 
the Case and the Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  That is, he was given notice of the regulations 
pertaining service connection and to the evaluation of a 
lumbosacral strain and to cancer of the bladder.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  The RO has obtained the Las Vegas VA Medical Center 
(VAMC) and private medical records identified by the veteran, 
namely, SH, VH, and MOC Federal Hospital.  

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board also notes that a RO hearing was requested and was 
conducted in January 2000.  VA examinations of the spine and 
genitourinary system were conducted in December 1998 and 
again in January 2000.  These examinations are adequate for 
rating purposes as they address the pertinent rating criteria 
and other applicable regulations pertaining to the back and 
bladder disabilities.  

A VA examination of the respiratory system was conducted in 
December 1998.  The Board is of the opinion that a remand for 
another VA examination of the claimed lung cancer is not 
required because, as will be discussed below, the evidence 
establishes that the veteran does not have lung cancer.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

In addition, the Board is of the opinion that there is no 
reasonable possibility that further development pursuant to 
38 C.F.R. § 3.311 (for radiation-related claims) may 
substantiate the claim of service connection for lung cancer 
because, as will be discussed below, there is no current lung 
cancer disability.  Therefore, the duty to assist does not 
attach to such development in this case.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(a)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  

Increased Rating Claims

General Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Lumbosacral Strain

Factual Background

The record shows that the veteran was initially granted 
service connection for a lumbosacral strain in March 1973 
with the assignment of a 10 percent rating.  

The veteran submitted a claim for increase in December 1997.  
Medical evidence submitted with this claim does not pertain 
to the low back and is dated more than 10 years prior to the 
claim.  

In October 1998 the RO received private medical records dated 
from 1985 and 1987.  An April 1985 progress note diagnosed, 
in pertinent part, low back pain, with pain elicited at the 
L4 level on bending.  

In October 1998 and November 1998 the RO received private 
medical records; however, these records do not pertain to the 
veteran's low back.  

VA scar examination in December 1998 made no mention of 
scarring on the back.

On VA examination of the spine in December 1998 the veteran 
reported episodes of back pain brought on by lifting.  He 
reported taking Motrin to relieve the pain and stiffness in 
the lower back.  He reported having infrequent flare-ups.  He 
reported working full time and that his daily activities were 
performed without difficulty.  

On examination the veteran was able to walk on his heels and 
toes without difficulty.  Straight leg raising was negative 
and deep tendon reflexes were symmetrical.  There were no 
radicular symptoms.  There were no postural abnormalities or 
spasm.  There were no neurological abnormalities.  

Active and passive range of motion were found to be limited 
by pain.  There were 60 degrees flexion, 20 degrees 
extension, left lateral bending to 30 degrees, 20 degrees 
right lateral bending, and 30 degrees right and left 
rotation.  

X-rays of the lumbosacral spine were interpreted as normal.  
The actual x-ray reported described the lumbosacral spine as 
unremarkable.  

The diagnosis was lumbosacral strain.  

In July 1999 the veteran contended that his back disability 
warranted a higher rating because of continual spasms.  

In his October 1999 substantive appeal the veteran contended 
that his back disability warranted a higher rating because he 
was having constant problems in this area and that his back 
constantly went out.  

The veteran's wife also contended that his back would go out 
on him two or three times a month, and that he would be 
unable to move or function for a day or more when this 
occurred.  She reported that he had missed work on occasions 
when he would be in constant pain.  

During the December 1999 hearing the veteran testified that 
his back was going out "more and more now," approximately 
every two weeks.  Tr., p. 6.  He reported that his back would 
tighten up to the point that he could hardly move, but that 
it would hopefully go away after taking Motrin.  Id.  He 
reported more recent occurrences that would result in him 
being bedridden for a day or two.  Id.  He indicated that he 
had to leave work early once because of his back.  Id.  

The veteran reported that his back would ache on almost a 
daily basis and that it hurt when he walked or even sat.  
Tr., p. 6.  He testified that he very rarely had a "good 
day" as far as his back was concerned.  Tr., p. 7.  

On VA examination of the joints in January 2000 the veteran 
reported episodes of right low back pain.  He was noted as 
stating that he was experiencing episodes of aching pain 
approximately once a week for one or two days, and that such 
pain would spontaneously relent.  

The veteran denied any difficulty with sitting, standing, 
walking, lifting 40-pound weights, pushing, pulling, or 
coughing.  He denied any limited motion in the back and also 
denied any radicular pain into the lower extremities.  

The veteran reported that he was taking over-the-counter 
Motrin two times per week.  He stated that he was presently 
working as a safety manager at a construction site.  He 
further stated that his back did not limit any activities of 
work or recreation.  

On examination, the veteran walked with a normal gait and 
without assistance.  He "easily" performed a full squatting 
maneuver.  Examination of the spine revealed a normal contour 
with a "100% normal pain free range of motion in that he 
forward flexed 90 degrees, right and left leaned 30 and 
extend 30 degrees without pain."  There was no muscle spasm 
or tenderness about the lumbar spine nor buttocks.  

X-rays of the lumbar spine were "entirely within normal 
limits revealing no osteoarthritis, osteoporosis nor 
fracturing."  The intervertebral disc spaces of the lumbar 
spine were found to be well-maintained.  The actual radiology 
report described the lumbar spine as normal.  

The pertinent impression was complaints of intermittent low 
back pain without neurologic or mechanical deficit.  The 
examiner concluded that the veteran had no restrictions 
regarding standing, walking, bending, lifting, crouching, or 
crawling.  

Lumbosacral Strain: Specific Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).  

Analysis

A preponderance of the evidence establishes that the 
lumbosacral strain does not warrant a rating in excess of 10 
percent.  

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling under the criteria for a lumbosacral strain 
under Diagnostic Code 5295.  In order to get the next higher 
rating the lumbosacral strain under this code, it would have 
to be manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  


While the veteran has previously alleged having muscle spasms 
in his back, VA examinations have not documented muscle 
spasm.  In fact, muscle spasms were specifically noted as not 
being present during both the December 1998 and January 2000 
VA examinations.  Furthermore, while the December 1998 VA 
examiner noted 20 degrees right lateral bending and 30 
degrees left lateral bending with pain, the January 2000 VA 
examiner specifically found that lateral bending was normal 
(30 degrees) bilaterally without complaints of pain.  

The Board attaches greater probative weight to the findings 
of the January 2000 VA examiner because it is more 
contemporaneous and because it is more thorough than the 
December 1998 VA examination.  It is more thorough because 
the examiner specifically addressed, in addition to 
limitation of motion and additional functional loss, the 
veteran's functional limitations, or lack thereof.  Further, 
the findings of normal limitation of motion are consistent 
with the veteran's own statements made during the examination 
that he had no limitation of motion.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
38 C.F.R. § 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 
(1994); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that it is not error for the Board to favor opinion 
of one competent medical expert over that of another when the 
Board gives adequate statement of reasons and bases).  

A higher rating is not warranted under the criteria for 
limitation of motion.  A 20 percent rating would require 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  


In this case the most recent VA examination found motion of 
the lumbar spine to be completely normal.  The December 1998 
VA examination documented some limitation of motion; however, 
for the same reasons discussed above, the Board attaches 
greater probative weight to the findings made during the more 
recent January 2000 VA examination.  Francisco, Owens, supra.  

Furthermore, even if the findings of the December 1998 VA 
examination were assigned greater probative weight, the Board 
finds that the findings made during that examination (60 
degrees flexion, 20 degrees extension, left lateral bending 
to 30 degrees, 20 degrees right lateral bending, and 30 
degrees right and left rotation) do not demonstrate a more 
than slight limitation of motion in the back, particularly in 
light of subsequent findings that range of motion in the back 
was normal.  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  

During the December 1999 hearing the veteran specifically 
denied any limited motion in the back.  The January 2000 VA 
examiner found the veteran to have normal, pain free range of 
motion in the spine.  He also specifically found no evidence 
of spasm or tenderness about the spine.  

The veteran (as well as his wife) had previously reported in 
his substantive appeal and during the December 1999 hearing 
that his back was going out frequently, causing him to be 
bedridden during such times.  He reported constant back pain 
on a daily basis, and has indicated that flare-ups have had a 
negative impact on his employment.  

The Board notes that such contentions are of limited 
probative value in light of the veteran's contradictory 
statements made during the January 2000 VA examination.  

In contrast to his statements made in the substantive appeal 
(including his wife's statements) and during the hearing, the 
veteran reported only intermittent episodes of right low back 
pain (in contrast to his testimony of constant aching) that 
resolve after one or two days during the January 2000 VA 
joints examination.  


During the examination, the veteran also specifically denied 
any limited motion in the back and stated that his back did 
not limit any activities of work or recreation.  

Finally, the veteran's complaints, particularly during the 
hearing, are not supported by objective findings which showed 
only some limitation of motion in December 1998 and no 
limitation of motion in January 2000.  

In addition, x-rays of the lumbar spine during both the 
December 1998 and January 2000 VA examinations were found to 
be normal.  During the January 2000 VA examination, it was 
noted that the veteran could easily perform a full squatting 
maneuver, walked with a normal gait, and was found to have no 
restrictions regarding standing, walking, bending, lifting, 
crouching, or crawling.  

Thus, the Board finds that the evidentiary record does not 
demonstrate additional disability of the lumbar spine in 
excess of the current 10 percent evaluation upon which to 
predicate a grant of a higher rating under the criteria of 
38 C.F.R. §§ 4.40, 4.45 or 4.59.  

In this regard, the Board notes that recent x-rays have 
established that there is no arthritis of the lumbar spine.  
Thus, it appears that section 4.59 is not even for 
application in this case.  

Finally, the Board notes that there is no evidence in the 
record of the veteran having intervertebral disc syndrome, a 
fractured vertebra, or ankylosis of the spine as part and 
parcel of his service-connected disability.  

X-ray and other laboratory studies have never been 
interpreted as revealing such impairments; in fact, x-rays 
from December 1998 and January 2000 VA examinations were 
described as normal.  Therefore, Diagnostic Codes 5285 
through 5289 and 5293 are not for application in this 
decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes, 5285, 
5286, 5289, and 5293.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

There is no medical documentation in the record of the 
veteran having a scar manifested by the above-mentioned 
disability.  Nor is it documented that the veteran has 
contended that he has a scar that is either tender, poorly 
nourished or otherwise causative of limitation of function.  
VA scar examination in December 1998 made no mention of 
scarring on the back.  Therefore, a separate evaluation for a 
scar is not warranted in this instance.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.  

There is no evidence from the record that the veteran's 
service-connected disability has resulted in damage to the 
nerves that would warrant a separate rating.  38 C.F.R. 
§ 4.124a; see Bierman v. Brown, 6 Vet. App. 125 (1994).  It 
was found during the December 1998 VA examination that there 
were no radicular symptoms and neurological abnormalities.  
During the January 2000 VA examination, the veteran denied 
radicular pain into the lower extremities.  This constitutes 
persuasive evidence that a separate rating for neurological 
symptoms is not warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for a lumbosacral strain.  

Papillary Transitional Cell Carcinoma of 
the Bladder, with Grade I Post Tumor 
Resection

Factual Background

The record shows that the veteran was, in pertinent part, 
diagnosed with Grade I papillary transitional cell carcinoma 
of the bladder in December 1992.  This was treated by 
resection.  

Private medical records indicate that the veteran 
subsequently had two bladder tumors removed transurethrally 
in 1993 and 1994.  

In August 1995, Dr. DWM noted that the veteran had a history 
of bladder cancer and also a history of three kidney stones, 
but that he was an otherwise healthy individual.  Examination 
was normal, and cystoscopy was entirely normal.  

Progress notes dated from July 1997 through July 1998 
document continued monitoring of the bladder; however, they 
do not document subsequent recurrences of cancer, and do not 
document limitations or complaints regarding residuals of the 
cancer.  A cystoscopy was noted in July 1998 as showing a 
normal bladder and urethra.  

On VA genitourinary (GU) examination in December 1998 it was 
noted that the most recent cystoscopy (July 1998) for bladder 
cancer had been normal.  It was noted that the veteran was 
"entirely asymptomatic with respect to the genitourinary 
system at this present time."  

The pertinent impression was status post transurethral 
resection of transitional cell carcinoma of the bladder on 
two occasions.  

In June 1999 the RO granted service connection for status 
post bladder cancer with the assignment of a noncompensable 
rating.  

In July 1999 the veteran contended that his bladder cancer 
should warrant a higher rating because it had recurred in May 
1994.  This contention was reasserted in the October 1999 
substantive appeal.  

An August 1999 computerized tomography (CT) scan for kidney 
stones revealed no evidence of renal or ureterolithiasis, or 
obstruction of the kidneys.  There was a soft tissue density 
in the left perineum.  

During the hearing in December 1999, the veteran testified 
that he did not currently have any day-to-day problems with 
respect to his status post bladder cancer surgery.  He 
testified that his only problem was a tendency to drip "a 
little bit" when urinating.  Tr., p. 4.  He stated that he 
was told that this eventually may require "some type of 
diaper system."  Tr., p. 5.  He indicated that he sometimes 
would urinate blood.  Id.  

The veteran testified that there had been no reoccurrence of 
his cancer and that he had been found to be normal in July 
1999, and noted that it had been five years since it had last 
come back.  Tr., p. 5.  

On VA examination in January 2000 it was noted that the 
veteran's most recent cystoscopy (July 1999) had been normal 
except for some early indication of prostatic enlargement.  

It was noted that the veteran's current urologic symptoms 
were minor, including occasional, mild dysuria or distal 
ureteral discomfort with and without urination, and some 
post-void dribbling, "but without any other obstructive 
symptoms."  

The impression was low-grade transitional cell carcinoma of 
the bladder, "now inactive."  

Post-Operative Bladder Cancer: Specific Criteria

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  

Where diagnostic codes refer the decision maker to a specific 
area of dysfunction, only the predominant area of dysfunction 
shall be considered for rating purposes.  Since the areas of 
dysfunction do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a.  

Malignant neoplasms of the genitourinary system are rated as 
100 percent disabling.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  

Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local recurrence or 
metastasis, the disability is to be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

A particular voiding dysfunction is to be rated as urine 
leakage, frequency, or obstructed voiding.  Compensation is 
provided for continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day (20 percent); the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day (40 percent); and requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day (60 percent).  38 C.F.R. § 4.115a.  

Compensation is provided for urinary frequency when there is 
a daytime voiding interval less than one hour, or awakening 
to void five or more times per night (40 percent); a daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night (20 percent); and a 
daytime voiding interval between two and three hours, or 
awakening to void two times per night (10 percent).  38 
C.F.R. § 4.115a.  

Obstructed voiding provides compensable and noncompensable 
evaluations where there is urinary retention requiring 
intermittent or continuous catheterization (30 percent); 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: Post void residuals greater 
than 150 cc, uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec), recurrent urinary tract infections 
secondary to obstruction, or stricture disease requiring 
periodic dilatation every 2 to 3 months (10 percent); and 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year (noncompensable).  
38 C.F.R. § 4.115a.  


Analysis

In the instant case, the Board initially notes that the 
veteran is technically not seeking an increased rating, since 
his appeal arises from the original assignment of a 
disability rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

After a careful review of the record, the Board finds that a 
preponderance of the evidence demonstrates that a compensable 
rating for the papillary transitional cell carcinoma of the 
bladder, with Grade I post tumor resection, is not warranted.  

As noted above, post-operative inactive bladder cancer is to 
be evaluated as a renal or voiding dysfunction, whichever 
predominates.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Because the evidence shows that the veteran's status post 
bladder cancer has not recurred and the only documented 
symptom has been dripping with urination, the Board is of the 
opinion that the more appropriate rating would be under 
voiding dysfunction, as the probative evidence indicates that 
this is the more predominant manifestation of his disability.  

In this case, a compensable rating under the criteria for 
voiding dysfunction is not warranted because the evidence 
establishes that the veteran is not required to wear 
absorbent materials.  The veteran's GU system was described 
as asymptomatic in December 1998.  

The only symptom mentioned on VA examination in January 2000 
was some post void dribbling, and the veteran has indicated 
that this does not currently require the use of absorbent 
materials.  Tr., p. 5.  Aside from the dripping, the veteran 
denied having any other GU problems.  Tr., p. 4.  This 
constitutes persuasive evidence that a compensable rating is 
not warranted based on a voiding dysfunction.  38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528.  

For the same reasons set forth above, the Board finds that a 
compensable rating is not warranted under the criteria for 
urinary frequency or obstructed voiding.  A compensable 
rating under the criteria for urinary frequency requires a 
daytime voiding interval between two and three hours or 
awakening two times to void at night.  A compensable 
evaluation for obstructed voiding (10 percent) requires 
marked obstructive symptomatology.  38 C.F.R. § 4.115a.  

As noted above, the veteran has denied any GU problems aside 
from some post-void dripping.  Further, this was the only 
symptom noted on VA examination in January 2000, and he was 
noted as being entirely asymptomatic on VA examination in 
December 1998.  This is persuasive evidence that a 
compensable rating is not warranted based on urinary 
frequency or obstructed voiding.  38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7528.  

The veteran has contended that he should have a higher rating 
because his cancer recurred in 1994.  However, the Board 
notes that a higher rating cannot be based on this fact since 
the claim for service connection of bladder cancer was not 
submitted until December 1997, more than three years after 
the recurrence.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his status post 
bladder cancer, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  In the case at hand, the Board 
finds that staged ratings are not appropriate.

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  Accordingly, the Board finds that the criteria have 
not been met for a compensable evaluation for the service-
connected papillary transitional cell carcinoma of the 
bladder, with Grade I post tumor resection.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7528.


Additional Matter: Extra-schedular 
Consideration for Both Increased Rating 
Claims

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is warranted 
for either the lumbosacral strain and/or the status post 
bladder cancer.  In exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate, 
an extra-schedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disability.  38 
C.F.R. § 3.321(b) (2000).  

While the RO cited to 38 C.F.R. § 3.321(b)(1) in the 
Statement of the Case, it is apparent that these criteria 
were considered, and the record does not show that the RO 
expressly referred this case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under.  

In any event, it is clear that the RO did not grant 
entitlement to an increased evaluation for either disability 
at issue on an extraschedular basis.  The Court has held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for referral 
pursuant to the regulation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); VAOPGCPREC 6-96.  The Court has also held 
that the Board must only address referral under § 3.321(b)(1) 
when exceptional or unusual circumstances are present.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the Board is of the opinion that neither 
the evidence nor the veteran have indicated that his status 
post bladder cancer has had an unusual or exceptional impact 
on his employment not contemplated by the rating schedule.  

The veteran has suggested that his back condition has 
affected his employment.  He indicated that it forced him 
once to leave work early.  His wife has also mentioned that 
it has forced him to stay home from on occasion.  

The Board is of the opinion that neither these statements nor 
the evidence of record indicates that his lumbosacral strain 
disability affects his employability in ways not already 
contemplated by the Rating Schedule, whose percentage ratings 
represent the average impairment in earning capacity.  38 
C.F.R. § 4.1.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b).  See VAOPGCPREC 6-
96.  

Neither the veteran nor the evidence have presented a 
disability picture so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  

Nor does the evidence indicate that either the status post 
bladder cancer or the lumbosacral strain has markedly 
interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  

The veteran recently reported that his lumbosacral strain did 
not limit him in his daily activities or work and he 
indicated that he was currently employed.  As noted above, he 
also testified that he really did not have any problems with 
respect to his status post bladder cancer.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
status post bladder cancer and/or lumbosacral strain 
disabilities have rendered the veteran's disability picture 
unusual or exceptional, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.  


Service Connection for Lung Cancer as Secondary to Ionizing 
Radiation.  

Factual Background

Service medical records do not document a diagnosis of lung 
cancer.  Service records do document a history of radiation 
exposure between November 1978 and August 1985.  In August 
1985 the veteran's lifetime dose was reported as being 
"00.022."  The permissible lifetime does was listed as 
"90.000."  

In December 1997 the veteran submitted a claim for service 
connection for lung cancer with loss of the lower lobe of his 
right lung.  He contended that this was secondary to 
inservice radiation exposure.  

Private medical records dated from November 1997 document a 
computerized tomographic (CT) scan showing a 1.4-centimeter 
lesion of the right lower lobe.  A thoracoscopy was performed 
removing the lesion.  Pathology of the lesion revealed benign 
granulomatous disease with no evidence of metastatic 
seminoma.  

On VA respiratory examination in December 1998 a chest x-ray 
revealed no evidence of acute cardiopulmonary disease.  A 
spirometry was normal.  The diagnosis was benign pulmonary 
calcified granuloma resected from the right lung.  

Another December 1998 chest x-ray revealed post-operative 
changes of the right lung with no other significant 
abnormalities.  A June 1999 chest x-ray revealed a possible 
pulmonary nodule, and a follow-up x-ray was recommended.  

A June 1999 follow-up chest x-ray revealed no evidence of 
acute infiltrative or nodular disease.  The impression was 
that the chest was stable with no acute findings.  

During the December 1999 hearing the veteran reported that 
the growth in his right lung turned out to be a fungus.  Tr., 
p. 3.  He acknowledged that there was no cancer.  Tr., p. 9.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 3.307, 3.309 (2000).

Special Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  


There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.309(d) (2000).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2000).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2000) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  




In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of lung 
cancer as secondary to ionizing radiation.  

The veteran has not provided evidence that he is suffering 
from a current lung cancer disability.  There are no post-
service medical records documenting treatment or a diagnosis 
of lung cancer.  While the veteran had a nodule resected from 
his right lung, this was found to be benign granulomatous 
disease.  Further, recent x-rays described the chest as 
normal.  Even the veteran has acknowledged that he does not 
currently have lung cancer.  Tr., p. 9.  

Because the veteran has failed to establish proof that he 
currently has lung cancer, the Board finds that his claim of 
entitlement to service connection for lung cancer as 
secondary to ionizing radiation must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service).  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
lumbosacral strain is denied.  

Entitlement to an initial compensable evaluation for 
papillary transitional cell carcinoma of the bladder, with 
Grade I post tumor resection is denied.  

Entitlement to service connection for lung cancer as 
secondary to ionizing radiation is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


